Exhibit 10.1



NAVIDEA BIOPHARMACEUTICALS, INC.
5600 Blazer Parkway, Suite 200, Dublin, Ohio 43017-7550




«Date_of_Grant»


«Employee»
«Address»
«CityState»


Congratulations. You have been granted a Nonqualified Stock Option under Navidea
Biopharmaceuticals, Inc.’s 2014 Stock Incentive Plan (the “Plan”) on the
following terms:


1.
Number of Shares. The number of Shares of Common Stock of Navidea
Biopharmaceuticals, Inc. that you may purchase under this Option is: «Shares».



2.
Exercise Price. The exercise price to purchase Shares under this Option is:
$_______ per Share.



3.
Vesting. One fourth (1/4) of the Shares originally subject to this Option will
vest and become exercisable on each anniversary of the date of grant (“Date of
Grant”) if you have been an Employee of the Company continuously from the date
of this Agreement shown above through the date when such portion of the Option
vests. In addition, should you be terminated by the Company without cause as
defined by the Plan, all outstanding options will become vested immediately.
Should you terminate service for any other reason before the occurrence of any
otherwise applicable vesting date, you shall forfeit any interest in Shares
subject to this option that have not yet vested.



4.
Lapse. This Option will lapse and cease to be exercisable upon the earliest of:



a.
the expiration of 10 years from the date of this Agreement shown above,



b.
the expiration of one year from the date that you cease to be an Employee
because of your death, disability, or retirement,



c.
90 days after your employment with Navidea or any Subsidiary is terminated by
Navidea or such Subsidiary without cause, or



d.
immediately upon termination of your employment with Navidea or any Subsidiary
for a reason other than your death, disability or retirement or by Navidea for
cause.



5.
Taxation. This Option is a Nonqualified Option. You will have taxable income
upon the exercise of this Option. At that time, you must pay to Navidea an
amount equal to the required federal, state and local tax withholding less any
withholding otherwise made from your salary or bonus. If, for any reason,
Navidea is unable to withhold all or any portion of the amount required to be
withheld, then you (or any person who may exercise this Option) agree to pay an
amount equal to the withholding required to be made less the amount actually
withheld by Navidea. You must satisfy any relevant withholding requirements
before Navidea issues Shares to you.







--------------------------------------------------------------------------------



6.
Exercise. This Option may be exercised by the delivery of this Agreement with
the notice of exercise attached hereto properly completed and signed by you to
the Treasurer of the Company, together with the aggregate Exercise Price for the
number of Shares as to which the Option is being exercised, after the Option has
become exercisable and before it has ceased to be exercisable. The Exercise
Price must be paid (i) in cash, (ii) by authorizing a third party with which you
have a brokerage or similar account to sell the Shares (or a sufficient portion
of such Shares) acquired upon the exercise of the Option and remit to Navidea a
portion of the sale proceeds sufficient to pay the entire Exercise Price to
Navidea, (iii) by delivering Shares that have an aggregate Fair Market Value on
the date of exercise equal to the Exercise Price; (iv) by authorizing Navidea to
withhold from the total number of Shares as to which the Option is being
exercised the number of Shares having a Fair Market Value on the date of
exercise equal to the aggregate Exercise Price for the total number of Shares as
to which the Option is being exercised, or (v) by any combination of (i), (ii),
(iii), and (iv). In the case of an election pursuant to (i) above, cash shall
mean cash or check made payable to Navidea Biopharmaceuticals, Inc. In the case
of payment pursuant to (ii) or (iii) above, your authorization must be made on
or prior to the date of exercise and shall be irrevocable.



7.
No Transfer. This Option may not be sold, pledged nor otherwise transferred
other than by will or the laws of descent and distribution; and it may only be
exercised during your lifetime by you. Notwithstanding the foregoing, you may
transfer this Option either (a) to members of your immediate family (as defined
in Rule 16a-1 under the Securities Exchange Act of 1934, as amended), to one or
more trusts for the benefit of such family members, or to partnerships or other
entities in which such family members are the only partners or owners, provided
that you do not receive any consideration for the transfer, or (b) with the
prior written approval of the committee appointed by the Board of Directors to
administer the Plan. Any option held by a transferee remains subject to the same
terms and conditions that applied immediately prior to transfer based on the
transferor’s continuing relationship with the Company. This Agreement is neither
a negotiable instrument nor a security (as such term is defined in Article 8 of
the Uniform Commercial Code).



8.
Not An Employment Agreement. This Agreement is not an employment agreement and
nothing contained herein gives you any right to continue to be employed by or
provide services to Navidea or affects the right of Navidea to terminate your
employment or other relationship with you.



9.
Forfeiture Conditions. Notwithstanding any provision herein to the contrary, in
the event of termination of your employment for Cause, the breach of any
non-competition or confidentiality restrictions applicable to you, or your
participation in an activity that is deemed by the Committee to be detrimental
to the Company, (i) your right to exercise any unexercised portion of the Option
shall immediately terminate and all rights thereunder shall cease, (ii) your
right to receive an issuance of Shares upon settlement of the Option shall
immediately terminate, and, (iii) if the Option has been exercised, in whole or
in part, then either (A) the Shares issued upon exercise of the Option shall be
forfeited and returned to the Company and you shall be repaid the lesser of (x)
the then-current Fair Market Value per Share or (y) the Exercise Price paid for
such Option Shares, or (B) you will be required to pay to the Company in cash an
amount equal to the gain realized by you from the exercise of such Option
(measured by the difference between the Fair Market Value of the Option Shares
on the date of exercise and the Exercise Price paid by you).







--------------------------------------------------------------------------------



10.
Plan Controls. This Agreement is an Award Agreement (as such term is defined in
the Plan) under Article 5 of the Plan. The terms of this Agreement are subject
to, and controlled by, the terms of the Plan, as it is now in effect or may be
amended from time to time hereafter, which are incorporated herein as if they
were set forth in full. Any words or phrases defined in the Plan have the same
meanings in this Agreement. A copy of the Plan is attached to this Agreement.
You should read the entire Plan to familiarize yourself with its terms and
conditions.



11.
Miscellaneous. This Agreement sets forth the entire agreement of the parties
with respect to the subject matter hereof and it supersedes and discharges all
prior agreements (written or oral) and negotiations and all contemporaneous oral
agreements concerning such subject matter. This Agreement may not be amended or
terminated except by a writing signed by the party against whom any such
amendment or termination is sought. If any one or more provisions of this
Agreement shall be found to be illegal or unenforceable in any respect, the
validity and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby. This Agreement shall be governed by the
laws of the State of Delaware.



Please acknowledge your acceptance of this Agreement by signing the enclosed
copy in the space provided below and returning it promptly to Navidea.








NAVIDEA BIOPHARMACEUTICALS, INC.
 






   By: _______________________________






           Brent L. Larson
           Executive Vice President & CFO
 
 
Accepted and Agreed to as of
the date first set forth above:
 




____________________________________
 
Employee Signature
 







--------------------------------------------------------------------------------



OPTION EXERCISE FORM




The undersigned hereby exercises the right to purchase ____________________
shares of Common Stock of Navidea Biopharmaceuticals, Inc. pursuant to the Award
Agreement dated ______________under the Navidea Biopharmaceuticals, Inc. 2014
Stock Incentive Plan.






Approved by (President, CEO or
EVP/CFO):




____________________________________        _____________________________________
Employee
Signature                    Date            Signature                                Date








Sign and complete this Option Exercise Form and deliver it to:


Navidea Biopharmaceuticals, Inc.
Attn: Chief Financial Officer
5600 Blazer Parkway
Suite 200
Dublin, Ohio 43017-7550


together with the option price in cash (i) in cash, (ii) by authorizing a third
party with which you have a brokerage or similar account to sell the Shares (or
a sufficient portion of such Shares) acquired upon the exercise of the Option
and remit to Navidea a portion of the sale proceeds sufficient to pay the entire
Exercise Price to Navidea, (iii) by delivering Shares that have an aggregate
Fair Market Value on the date of exercise equal to the Exercise Price; (iv) by
authorizing Navidea to withhold from the total number of Shares as to which the
Option is being exercised the number of Shares having a Fair Market Value on the
date of exercise equal to the aggregate Exercise Price for the total number of
Shares as to which the Option is being exercised, or (v) by any combination of
(i), (ii), (iii), and (iv).




COLUMBUS/1714194v.2




